DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11 and 18 are objected to because of the following informalities: 
Claim 11 states in Line 10 “the additive assist.” The action verb assist requires a plural form in the instant claim. Appropriate correction is required. Examiner recommends replacing “assist” (no ‘s’) in Line 10 of Claim 11 with “assists.”
Claim 18 states in Line 6 “providing an thermal energy.” It is not clear as written which thermal energy is provided. Appropriate correction is required.  Examiner recommends changing “providing an thermal energy” to “providing a thermal energy.” 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Appropriate correction is required.

Claim 6 recites the limitation "one or more additives" in Line 3. There is insufficient antecedent basis for this limitation in the claim. Examiner recommends replacing “an additive” in Line 10 of Claim 1 with “one or more additives” and additionally replacing “an additive” in Line 12 of Claim 18 with “the one or more additives” to give Claim 6 proper antecedent basis.

Claim 7 recites the limitation "the additives" in Line 1. There is insufficient antecedent basis for this limitation in the claim. Examiner recommends replacing “the additives” in Line 1 with “the one or more additives” to give Claim 7 proper antecedent basis. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Oweyang et al. U.S. Patent No. US 2006/0189146 A1. 
Regarding Claim 1, Oweyang et al. ‘146 A1 teaches substrate processing comprising a photoresist (Figure 4C 403) including a photoacid generator [0028], coated upon a Developable Bottom Antireflective Coating (DBARC, 402) also including a photoacid generator [0011], which was provided on a silicon substrate (401). The DBARC layer on a silicone substrate is equivalent to the claimed multilayer having an underlayer. The layers of Oweyang et al. ‘146 A1 sit on a hot plate (407,470,420) and a first portion of the photoresist layer unprotected by a mask, is exposed to radiation light in a lithographic exposure process [0003]. Providing thermal energy in a post-exposure baking process is taught as an equivalent to the hot-plate post-exposure heat treatment [0024, 0073]. Oweyang et al. ‘146 A1 further teaches applying electric field [0025] to a photoresist layer and bottom layer (equivalent to the multilayer) during post-exposure heating/baking process (Figure 6) which drives the photoacid generator in the exposed areas in a vertical direction into the photoresist layer during post-exposure bake [0021-0026]. Oweyang et al. ‘146 A1 further teaches in [0006-0007,0028] a DBARC layer as an underlayer formed from an organic resist material including a photoacid generator. Oweyang et al. ‘146 A1 further teaches distribution of a photoacid throughout a resist layer changes critical dimension variability [0001,0008]. Oweyang et al. ‘146 A1 teaches a DBARC layer as an underlayer and a photoacid as an additive that can be driven in a vertical direction from any layer, including the underlayer, into the photo-resist layer during the post-exposure baking process [0025]. Applying electric field to a photoresist layer and bottom layer during post-exposure baking process is taught in (Figure 6, [0029]).
[AltContent: textbox (FIG. 4C)][AltContent: textbox (Figure 6)]
    PNG
    media_image1.png
    313
    560
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    802
    700
    media_image2.png
    Greyscale

Regarding Claims 2 and 3, the DBARC layer (402) is an organic material layer meeting the limitation of the underlayer/multi-layer of the claims and inherently changes at least one of line edge roughness, resist scumming, line breaking, critical dimension variability and line critical dimension uniformity (see also [0001, 0008]) and the heating during the application of the field is clearly taught in [0029], (Figure 6) with the structure illustrated in FIG. 4C. The claimed process is the same as the prior art, thus the claimed changes would occur as a result. 

Claims 1-4, 6-7, 9-10, 16-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by or under 35 U.S.C. 103 as being unpatentable over Ina JP Patent No. H1195418 A.
Regarding Claim 1, Ina ‘418 A in the examples teaches with respect to Figures 1A-D, a 6-inch silicon wafer (6) on the surface of which a silicon oxide film (1) was formed by thermal oxidation of about 1 μm and was washed with a diluted hydrofluoric acid solution and then dried at a high temperature [0035]. Next, the surface was made lipophilic with hexamethyldisilane (HMDS). Next, a positive type chemically amplified resist (UV5, manufactured by Shipley Fur East Co., Ltd.) containing butoxycarboxylic acid ester of polyvinylphenol as a main component is applied by a spin coating method, and prebaked at 130 ° C. for 90 seconds to form a lower resist (2) with a thickness of about 0.8 μm [0035]. Then, using the same spin coater, a terpolymer copolymer resist of methacrylic acid, tert-butyl methacrylate and methyl methacrylate and a ternary copolymer resist of methacrylic acid, tert-butyl methacrylate and adamantyl methacrylate were used. : 1 mixed resist (triphenylsulfonium hexafluoroantimonate as photoproton generator 2%, ALS 1%, in a  1: 1 mixture of EL and PGMEA (solvent). This coating is pre-baked at 90 ° C. for 90 seconds to form an upper resist film (3) with a thickness of about 0.1 μm [0036]. Next, using a mask (4) on which a predetermined pattern is formed and an ArF excimer laser exposure apparatus (prototype machine, manufactured by Nikon Corporation), the mask includes line space pattern (L/S) with sizes of 0.18 [0037]. Excimer laser irradiation was performed so that the L / S pattern is transferred/exposed (FIG. 1A). At this time, an acid generating region (5a) is formed in a portion of the upper resist film (3) irradiated /exposed by the ArF excimer laser [0037]. Ina ‘418 A thus reads on the claim limitations of “applying a photoresist layer comprising a photoacid generator” to a multilayer with underlayer disposed on a substrate, exposing a first portion of the photoresist layer unprotected by a photomask to radiation light in a lithographic exposure process.
Next, at a temperature of 25 ° C. each of three alternatives was performed:
A DC electric field of 1000 V/mm applied from the surface (resist formation surface) of the silicon oxide film (1) to be etched to the back surface of the wafer (6) for 3 minutes or alternatively at 500 V/mm [0038]. An AC electric field having an amplitude of 200 V, a frequency of 60 Hz, and a DC bias applied for five minutes or a pulse electric field of 500 V/mm for ten minutes (FIG. 1B), [0038]. 
In addition, when applying an electric field, in order to prevent the generated acid from being deactivated, the treatment was performed in an apparatus equipped with a chemical filter [0038]. By this step, an acid diffusion amplification region 5b is formed. Next, PEB treatment was performed at 105 ° C. for 90 seconds. After cooling, the resist was immediately immersed in a developing solution (NMD-3, manufactured by Tokyo Ohka Kogyo Co., Ltd.) to wash out the soluble portion of the resist (FIG. 1C) [0039]. Next, the bake treatment is again performed (90 °C at 110 °C). For 2 seconds) to completely evaporate the developer adhering to the wafer. Then, etching treatment was performed for 2 minutes using an oxide film etching apparatus (inductively coupled plasma etching apparatus, manufactured by Applied Materials Japan Co., Ltd.) (FIG. 1D),[0040]. Then, the cross section of the wafer was observed with an electron microscope. The L/S pattern was also well formed [0034-0040]. The use of heating during the application of the electric field is not desired, but heating in the range of 0 to 70 °C can be performed [0034].  The application of the electric field controls the diffusion of the acid (generated by the photoacid generator) so that it is the normal/vertical direction/orientation [0033-0034].  In this way, Ina ‘418 A reads on the claim limitations of applying an electric field to a photoresist layer and multilayer during a post-exposure baking process to drive an additive within the underlayer in a vertical direction to assist in the distribution of photoacid throughout the photoresist layer. 

The position of the examiner is that the process described in Ina ‘418 A performs the application of the electric field at 25 °C which is wholly within 10-130 °C recited in Claim 10 and disclosed in the instant specification and therefore the reference is anticipatory, meeting the “providing thermal energy to the photoresist layer” limitation of Claims 1 and 10. 

If the claims are interpreted as requiring heating above room/ambient temperature, the examiner alternatively holds that it would have been obvious to one skilled in the art to modify the cited examples by heating to temperatures of up to 70 °C based upon the disclosure at [0034]. 

Regarding Claim 2, the silicon oxide layer is inorganic and the lower resist layer (underlayer) is organic.

Regarding Claim 3, the electric fields applied (DC, AC with bias and pulsed) to the laminate of the example inherently improves at least one of line edge roughness, resist scumming, line merge, line breaking, critical dimension viability and critical line dimension uniformity based upon the disclosure of the fields controlling the acid diffusion in the normal/vertical direction to form a fine pattern [0031-0032].  The examiner points out that the fields are within the ranges bounded by the claims and influence the photogenerated acid in the same manner as discussed in the specification.

Regarding Claim 4, Ina ‘418 A teaches applying an electric field in pulse mode [0031]. 

Regarding Claims 6 and 9 , the silicon oxide layer formed on the silicon wafer is considered to be a hardmask layer beneath the lower resist layer (underlayer), which is applied by spin coating a solution including a coating solvent [0029]. 

Regarding Claim 7, the photoacid generator is a photo-sensitive component and a (latent) acid.

Regarding Claims 10, 17 and 20, the electric fields are applied at room temperature (25 °C) and the disclosure of heating up to 70 °C is taught in the reference at [0034]. 

Regarding Claim 16, the vertical/normal diffusion of the photoacid is taught at [0033-0034]. 

Claims 11 , 13 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over by Oweyang et al. ‘146 A1, in view of Ina ‘418 A. 

Regarding Claim 11, Oweyang et al. ‘146 A1 teaches substrate processing comprising a photoacid generator [0028], multilayer with underlayer [0011], exposing a first portion of the photoresist layer unprotected by a mask, to radiation light in a lithographic exposure process [0003]. Providing thermal energy in post-exposure baking process  [0024] with a bottom layer beneath a photoresist layer [0073]. Applying electric field [0025] to a photoresist layer and bottom layer during post-exposure baking process [0024] and driving an additive within the underlayer in a vertical direction into photoresist layer during post-exposure bake [0025]. Here, one having ordinary skill in the art would recognize Oweyang et al. ‘146 A1 teaches a Developable Bottom Antireflective Coating (DBARC) layer as an underlayer and a photoacid as an additive that can be driven in a vertical direction from any layer, including the underlayer, into the photo-resist layer during the post-exposure baking process [0025]. Oweyang et al. ‘146 A1 differs from the instant claim in that it does not include power supplied in pulse mode. Ina ‘418 A  teaches applying power supply in pulse mode at [0044] to generate an electric field [0022] during post-exposure bake [0077] and driving additive in a vertical direction into photoresist layer during post-exposure bake [0077-0078]. It would have been obvious to one skilled in the art to apply electric field in pulse mode to distribute photoacid throughout the photoresist layer and decrease planar abnormalities [0008, 0031].

Regarding Claim 13, Oweyang et al. ‘146 A1 discloses all of the limitations as set forth above including applying a photoacid generator [0028] to a multilayer with underlayer of an organic material [0006],[0011], in contact with a photoresist layer. Oweyang et al. ‘146 A1 differs from the instant claim in that it does not include power supplied in pulse mode. Ina ‘418 A  teaches applying power supply in pulse mode at [0044] to generate an electric field [0022] during post-exposure bake [0077] and driving additive in a vertical direction into photoresist layer during post-exposure bake [0077-0078]. It would have been obvious to one skilled in the art to apply electric field in pulse mode to distribute photoacid throughout the photoresist layer and decrease planar abnormalities [0008, 0031].

Regarding Claim 18, Oweyang et al. ‘146 A1 teaches substrate processing comprising a photoacid generator [0028], multilayer with underlayer of an organic material [0006],[0011], exposing a first portion of the photoresist layer unprotected by a mask, to radiation light in a lithographic exposure process [0003]. Providing thermal energy in post-exposure baking process  [0024] to a photoresist layer and underlayer disposed on a substrate [0073]. Oweyang et al. ‘146 A1 differs from the instant claim in that it does not include power supplied in pulse mode. Ina ‘418 A  teaches applying power supply in pulse mode at [0044] to generate an electric field [0022] during post-exposure bake [0077] and driving additive within underlayer in vertical direction into photoresist layer during post-exposure bake [0077-0078]. It would have been obvious to one skilled in the art to apply electric field in pulse mode to distribute photoacid throughout the photoresist layer and decrease planar abnormalities [0008, 0031]. 

Claims 5, 8, 14, 15, and 19,  are rejected under 35 U.S.C. 103 as being unpatentable over Ina ‘418 A in view of Xie et al. US Patent No. 9,366,966 B2. 

[AltContent: textbox (FIG. 4A)][AltContent: textbox (FIG. 7)]
    PNG
    media_image3.png
    268
    352
    media_image3.png
    Greyscale
          
    PNG
    media_image4.png
    442
    480
    media_image4.png
    Greyscale

Xie et al. ‘966 B2 in its description teaches with respect to Figures 7 and 4A a Substrate (400) having a multilayer (708, 706), with underlayer (402) disposed on it, exposing a first portion of the photoresist layer (704) unprotected by a photomask to radiation light in a lithographic exposure process and [Column 2 Lines 15-41], providing a thermal energy to the photoresist layer and multilayer disposed beneath the photoresist layer (704) in a post-exposure baking process, applying an electric or magnetic field either separately or simultaneously [Column 10 Lines 24-27] to the photoresist layer (the power possibly applied in pulse mode [Column 5 Lines 56-64]) and multi-layer during the post-exposure baking process and driving an additive vertically into the photoresist layer also from the underlayer [Column 10 Lines 52-61]. 

With respect to Claims 5, 14, and 19, what is missing from Ina ‘418 A are the electric field strength specifications taught in Xie et al. ‘966 B2. One having ordinary skill in the art would be motivated to improve the teachings of Ina ‘418 A by using the application of an electric field with a strength of 100 MV/m taught in Xie et al. ‘966 B2 [Column 6 Line 39] for the purpose of controlling the diffusion of photoacid throughout the photoresist layer. 

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

Regarding Claim 5, modified Ina ‘418 A discloses all of the limitations as set forth above. Xie et al. ‘966 B2 further teaches in [Column 11 Lines 19-24] an electric field strength during a post-exposure bake process of “between about 0.1 MV/m and about 100 MV/m.” As in In re Woodruff, the ranges taught in Xie et al. ‘966 B2 make the ranges in the instant claim, “between about 100 MV/m and about 2000 MV/m” obvious. One of ordinary skill in the art would recognize that in addition to the photoresist layer, these treatments could be applied to a multilayer made optional in Xie et al. ‘966 B2 [0077]. 

Regarding Claim 14, modified Ina ‘418 A discloses all of the limitations as set forth above. Xie et al. ‘966 B2 further teaches in [Column 11 Lines 19-24] an electric field strength applied to a photoresist layer during a post-exposure bake process controlled “between about 0.1 MV/m and about 100 MV/m.” As in In re Woodruff, the ranges taught in Xie et al. ‘966 B2 are said to overlap with and make the ranges in the instant claim, “between about 100 MV/m and about 2000 MV/m” obvious. Xie et al. ‘966 B2 in [Column 11 Lines 24-31] teaches a magnetic field controlled from a range “between 0.1 Tesla (T) and 10 Tesla (T).” Given that the claimed range of the magnetic field overlaps or lies within the range disclosed by the prior art of Xie in [Column 11 Lines 24-31], a prima facie case of obviousness exists. MPEP 2144.05 (I). 

Regarding Claim 19, modified Ina ‘418 A discloses all of the limitations as set forth above. Xie et al. ‘966 B2 further teaches in [Column 11 Lines 19-24] an electric field strength during a post-exposure bake process of “between about 0.1 MV/m and about 100 MV/m.” As in In re Woodruff, the ranges taught in Xie et al. ‘966 B2 make the ranges in the instant claim, “between about 100 MV/m and about 2000 MV/m” obvious. One skilled in the art would recognize that in addition to the photoresist layer, these treatments could be applied to a multilayer made optional in Xie et al. ‘966 B2 [0077]. 

With respect to Claims 8 and 15, what is missing from Ina ‘418 A are the electric and magnetic field strength specifications taught in Xie et al. ‘966 B2. One having ordinary skill in the art would be motivated to improve the teachings of Ina ‘418 A by using the application of an electric field with a strength of 100 MV/m taught in Xie et al. ‘966 B2 [Column 6 Line 39] and/or [Column 3 Lines 19-21] a magnetic field with a strength of 5 to 10 Tesla [Column 11 Lines 24-26] for the purpose of controlling the diffusion of photoacid throughout the photoresist layer. Ina ‘418 A does not teach the use of magnetic fields in the disclosed process. But one having ordinary skill in the art would be motivated by the teachings of Ina ‘418 A to use magnetic fields, and as an alternative or in addition to electric field, as taught by Xie et al. ‘966 B2 for the purpose of controlling the diffusion of photoacid throughout the photoresist layer. 

Regarding Claim 8, modified Ina ‘418 A discloses all of the limitations as set forth above. Xie et al. ‘966 B2 further teaches in [Column 11 Lines 19-24] an electric field strength applied to a photoresist layer during a post-exposure bake process controlled “between about 0.1 MV/m and about 100 MV/m.” As in In re Woodruff, the ranges taught in Xie et al. ‘966 B2 make the ranges in the instant claim, “between about 100 MV/m and about 2000 MV/m” obvious. Xie et al. ‘966 B2 in [Column 11 Lines 24-31] teaches a magnetic field controlled from a range “between 0.1 Tesla (T) and 10 Tesla (T).” Given that the claimed range of the magnetic field, “between about 5 Tesla (T) and about 500 Tesla (T)”overlaps or lies within the range disclosed by the prior art of Xie in [Column 11 Lines 24-31], a prima facie case of obviousness exists. MPEP 2144.05 (I). 

Regarding Claim 15, modified Ina ‘418 A discloses all of the limitations as set forth above. Xie et al. ‘966 B2 in [Column 11 Lines 24-31] further teaches a magnetic field controlled from a range “between 0.1 Tesla (T) and 10 Tesla (T).” Given that the claimed range of the magnetic field, “between about 5 Tesla (T) and about 500 Tesla (T)”overlaps or lies within the range disclosed by the prior art of Xie et al. ‘966 B2 in [Column 11 Lines 24-31], a prima facie case of obviousness exists. MPEP 2144.05 (I).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Godet, et al. in (US Patent No. US 20180046085 A1) teaches electric field-guided substrate processing to reduce patterning defects, 
Xie, et al. in (US Patent No. US 9377692 B2) teaches improved electric and magnetic field guided substrate processing to reduce or eliminate line/edge width roughness.
Ouyang, et al. in (U.S. Patent No. US 2018/0107117 A1) teaches electric and magnetic field guided substrate processing on a multilayer to reduce or eliminate line/edge width roughness. 
Patent Grant Publication Numbers 20210041785, 20210294216, 20210294215, and 20200233307 teach substantially similar art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORIAH S. SMOOT whose telephone number is (571)272-2634. The examiner can normally be reached M-F 8:30am - 5pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Leong can be reached on 571-270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S.S./
Examiner, Art Unit 4162     			/DUANE SMITH/                                                                                       Supervisory Patent Examiner, Art Unit 1737